EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jennifer Rosenfield on 11/29/2021.

The claims dated 11/5/2021 have been amended as follows: 
IN CLAIM 87:
	In line 1, replace the phrase “claim 106” with the phrase “claim 86”.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 11/5/2021 has been entered.
 
The amendments and arguments presented in the papers filed 11/5/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/1/2020 listed below have been reconsidered as indicated:
a)	The objection to the specification is withdrawn in view of the amendments to the specification.

b)	The rejections over: claims 76, 77, 78, 79, 80, 81, 82, 88, 89 and 90 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2; claims 91 and 92 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2 in view of Mitchell (US 2008/0020390 A1); claim 93 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2 in view of Lo (US 2001/0051341 A1); claims 76, 77, 78, 79, 80, 81, 83, 84, 85, 86, 88, 89, and 90 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2; claim 82 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Shoemaker (US 2008/0090239 A1); claim 87 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Sampson (US 2002/0197618 A1); claims 91 and 92 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Mitchell (US 2008/0020390 A1); claim 93 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Lo (US 2001/0051341 A1); claims 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 88, 89 and 90 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2; claim 87 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Sampson (US 2002/0197618 A1); claims 91 and 92 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Mitchell (US 2008/0020390 A1); claim 93 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Lo (US 2001/0051341 A1); claims 76, 77, 85, 86, 88, 89, 90 and 91 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2; claims 78-81 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2 in view of Hogers (US 

c)	The provisional rejections of: claims 76, 77, 78, 79, 80, 81, 82, 83, 84,  85, 86, 88, 89 and 90 on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,575 (reference application); claim 87 on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,575 (reference application) in view of Sampson (US 2002/0197618 A1); claims 91 and 92 on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,575 (reference application) in view of Mitchell (US 2008/0020390 A1); and claim 93 on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,575 (reference application) in view of Lo (US 2001/0051341 A1), are withdrawn because the ‘575 application issued as US Patent 11,091,807. The terminal disclaimer filed on 11/5/2021 includes a disclaimer over the ‘807 patent.


Claim Interpretation
In claim 76, part (c) is interpreted as further limiting the embodiments of the claim in which the first and second fixed sequence oligonucleotides of part (a) and part (b) have a gap between them. This is based on the language of parts (a) and (b) and part (d) specifying which sets of oligonucleotides are ligated. Thus, in embodiments in which no gap is present between the first and second fixed sequence oligonucleotides of the first and second sets, part (c) is not performed.

Claim 76 as amended requires a step (h) in which detecting the presence or absence of a fetal CNV is carried out. Every embodiment within the scope of the claim requires the step of detecting the CNV and the detecting of the CNV is required to be based on the relative frequency of the loci measured in the first genomic region is different from the relative frequency of the loci measured in the second genomic region. Methods in which a CNV is not detected are outside the scope of the present claims.

In claim 76, the term “maternal sample” is interpreted in view of the instant specification which defines it as “any sample taken from a pregnant mammal which comprises both fetal and maternal cell free genomic material (e.g., DNA)” (para. 96). The material sample is interpreted as excluding samples from a pregnant mammal that do not contain cell free DNA from the fetus as well as samples were cell free DNA is obtained from the lysing of maternal and fetal cells. The cell free DNA must be present in the sample when obtained from the pregnant mammal and includes samples such as maternal blood, maternal plasma and maternal serum.

In claim 76, the recitation “the first and second fixed sequence oligonucleotides” in part (b)(ii) is interpreted as referring to the first and second fixed sequence oligonucleotides of the second set of fixed sequence oligonucleotides, which is the focus of part (b).

In claim 81, the reference to “the hybridization products” is interpreted as referring to the hybridization complex formed between the first and second fixed sequence oligonucleotides and the complementary regions of the 24 or more loci in the first and second genomic regions.

In claim 89, the parentheticals are interpreted as describing the copy number variation associated with each condition. For example, Trisomy 21 is associated with the condition of Down Syndrome and Trisomy 18 is associated with the condition of Edwards Syndrome.

Claim 89 is further interpreted as requiring the first or second genomic region to correspond to the genomic region that is associated with the recited conditions. For example, when the fetal CNV is Down Syndrome, either the first or the second genomic region must be chromosome 21 or when the fetal CNV is Edwards Syndrome, either the first or second genomic region must be chromosome 18.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claims encompass patent eligible subject matter because while the steps employ well-known techniques (e.g. ligase chain reactions, MIP probes, etc.), the combination of steps and elements as claimed were not routinely or conventionally employed at the time of invention. Contrary to the prior art, the combination of elements as presently claimed relies on using an oligonucleotide ligation based amplification assay, detecting amplification products and detecting a copy number variation in a sample comprising nucleic acids from at least two sources based on the relative amounts of the two regions of interest, wherein known techniques were improved upon by restricting the melting temperature of the sets of oligonucleotides utilized and using cell free DNA rather than DNA isolated from circulating fetal cells. The oligonucleotide ligation based amplification assay requires using sets of fixed sequence oligonucleotides that are complementary to regions of interest, wherein the first fixed sequence oligonucleotides of the sets have a melting temperature that varies in a range of two degrees centigrade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634